DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3, 4, 15, 18-22, 25 and 27 are allowable. Claims 5, 7-14, 17, 24 and 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-IX, as set forth in the Office action mailed on February 4, 2021, is hereby withdrawn and claims 5, 7-14, 17, 24 and 26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Peter Firey (Reg. No. 78,324), Attorney of Record, on September 7, 2021.
The application has been amended as follows: 
IN THE CLAIMS
1.	(Currently Amended) A variable resistance memory device comprising: 
a first conductive line extending in a first direction; 
a second conductive line extending in a second direction, the second direction intersecting the first direction on the first conductive line; 
a fixed resistance layer between the first conductive line and the second conductive line; and 
a variable resistance layer between the first conductive line and the second conductive line, 
wherein the fixed resistance layer and the variable resistance layer are electrically connected in parallel to each other between the first conductive line and the second conductive line, and 
wherein 
the fixed resistance layer is in a region where the first conductive line and the second conductive line intersect each other, 
the variable resistance layer is on a side surface of the fixed resistance layer, and 
the fixed resistance layer extends in the second direction along the second conductive line.

15.	(Currently Amended) A variable resistance memory device comprising: 
first conductive lines extending in a first direction and arranged in a second direction that intersects with the first direction; 
second conductive lines extending in the second direction on the first conductive lines and arranged in the first direction; 
fixed resistance layers provided between the first conductive lines and the second conductive lines; and 
variable resistance layers electrically connected in parallel to the fixed resistance layers,

wherein each of the variable resistance layers is electrically connected to one of the first conductive lines immediately adjacent thereto and one of the second conductive lines immediately adjacent thereto, and 
wherein 
each of the fixed resistance layers [[are]]is in a region where a respective one of the first conductive lines and a respective one of the second conductive lines intersect each other, 
each of the variable resistance layers [[are]]is on a side surface of a respective one of the fixed resistance [[layer]]layers, and 
each of the fixed resistance layers extends in the second direction along a respective one of the second conductive lines.

17.	(Currently Amended) The variable resistance memory device of claim 15, wherein 
the variable resistance layers are respectively at regions where the first conductive lines and the second conductive lines intersect each other, and 
each of the fixed resistance layers is on a side surface of the variable resistance layer immediately adjacent thereto among the variable resistance layers, and extends on a side surface of the respective one of the second conductive [[line]]lines.

21.	(Currently Amended) A variable resistance memory device comprising: 
a first conductive line extending in a first direction; 
a second conductive line extending in a second direction, the second direction intersecting the first direction on the first conductive line; 
a parallel resistance layer electrically connecting the first and second conductive lines, the parallel resistance layer including a fixed resistance layer and a variable resistance layer electrically connected in parallel, the variable resistance layer being one of a phase change material or a layer configured to have mobile oxygen vacancies, and 

the fixed resistance layer is in a region where the first conductive line and the second conductive line intersect each other, 
the variable resistance layer is on a side surface of the fixed resistance layer, and 
the fixed resistance layer extends in the second direction along the second conductive line.

27.	(Currently Amended) A variable resistance memory device comprising: 
a first conductive line extending in a first direction; 
a second conductive line extending in a second direction, the second direction intersecting the first direction on the first conductive line; 
a variable resistance layer provided in a region where the first conductive line and the second conductive line intersect each other; and 
a fixed resistance layer provided on a side of the variable resistance layer, 
wherein the fixed resistance layer and the variable resistance layer are electrically connected in parallel to each other between the first conductive line and the second conductive line, and
wherein the variable resistance layer extends in the second direction along the second conductive line.

Allowable Subject Matter
Claims 1, 3-5, 7-15, 17-22 and 24-27 are allowed.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Claims 1, 3-5 and 7-14 are allowed because the closest prior art, Sato et al. (US 2011/0031463), teaches all of the limitations of independent claim 1 except for “the fixed resistance layer extends in the second direction along the second conductive line”.  Claims 3-5 and 7-14 are allowed by virtue of their dependency from allowable claim 1.
Claims 15 and 17 are allowed because the closest prior art, Katayama et al. (US 2011/0103131), teaches all of the limitations of independent claim 15 except for “each 
Claims 18-20 are allowed because the closest prior art, Katayama et al. (US 2011/0103131), fails to teach or suggest at least the limitation “each of the variable resistance layers extends along side surfaces of a pair of fixed resistance layers spaced apart from each other with one of the second conductive line layers therebetween among the fixed resistance layers,” as recited in independent claim 18.  Claims 19 and 20 are allowed by virtue of their dependency from allowable claim 18.
Claims 21, 22 and 24-26 are allowed because the closest prior art, Lai et al. (US 2019/0393268), teaches all of the limitations of independent claim 21 except for “the fixed resistance layer extends in the second direction along the second conductive line”.  Claims 22 and 24-26 are allowed by virtue of their dependency from allowable claim 21.
Claim 27 is allowed because the closest prior art, Sato et al. (US 2011/0031463), teaches all of the limitations of independent claim 27 except for “the variable resistance layer extends in the second direction along the second conductive line”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/LYNNE A GURLEY/Supervisory Patent Examiner, Art Unit 2811